Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wonderly, US 5,417,704.
Regarding claims 1, 5, 16, 17, 18, Wonderly discloses a surgical knife safety handle (see Figs. 1-17, col. 4, lines 15-40), comprising: a handle body (12, Fig. 1) having a longitudinal axis (long axis of 12, Fig. 1); a knife holder (portion at 18, Fig. 2) affixed to said handle body for carrying a surgical knife blade at a distal end of said handle body (scalpel 14, col. 4, lines 19-40); a guard (16, Fig. 1) longitudinally movable with respect to said handle body between extended and retracted positions (retracted 
Regarding claim 2, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said protrusion (68, 70) is rigidly affixed to said proximal portion of said guard (col. 5, lines 64-67, Fig. 4; ribs 68/70 are integrally formed with 16 and therefore rigidly affixed, col. 5, lines 40-55).
Regarding claim 3, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said distal portion of said guard is at least partially cylindrical (portion at 72, see Figs. 3-4, col. 5, lines 45-55).
Regarding claim 4, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said distal portion of said guard is at least partially circular when viewed along said longitudinal axis (Fig. 4, col. 5, lines 45-55; guard 16 encircles and 12 and therefore would have at least partially circular shape).
Regarding claim 6, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said handle body (12) comprises at least one of a slot, groove, rail or plate to guide said longitudinal movement of said guard (keyaway 22 with slot 24, col. 4, lines 55-65; col. 5, lines 1-20, Fig. 2).
Regarding claim 7 Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said guard (16) comprises at least one of a slot, groove, rail or plate to guide said longitudinal movement of said guard (interior of 54, with portions 64, Fig. 3, col. 5, lines 40-65).
Regarding claim 8, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said guard comprises a textured non-slip outer surface (ribs 68, 70, col. 6, lines 1-10).
Regarding claim 9, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein a distal end of said handle body comprises a textured non-slip surface (ribs 46, 48, col. 5, lines 19-30).
Regarding claims 10 and 19, Wonderly discloses a surgical knife safety handle as claimed in claims 1, 16, wherein said handle body has a longitudinal opening for movably receiving said proximal portion of said guard (opening in 22, Fig. 2, col. lines).
Regarding claims 11 and 20, Wonderly discloses a surgical knife safety handle as claimed in claim 1, 16, wherein said handle body (12) has a distal portion (portion at 22, Fig. 2) narrower in at least one transverse dimension than a proximal portion of said handle body (portion at 18, see Fig. 2; 22 has portions including 26, 28, 30 that are narrower than proximal end of 12), said distal portion of said handle body (22) being received by said distal portion of said guard when said guard is in said retracted position (Fig. 7, col. 8, lines 1-20).
Regarding claim 12, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein portions of said guard (16) and said handle body (12) engage to prevent twisting of the distal portion of said guard when said guard is in the extended position (col. 6, lines 20-30; prevent pivotal movement).
Regarding claim 13, Wonderly discloses a surgical knife safety handle as claimed in claim 1, wherein said guard is releasably lockable in said extended and retracted positions (col. 4, lines 25-41; temporary protected position, retracted and extended positons are releasably between positions), and wherein said protrusion is depressible to release the locking of said guard at said extended and retracted positions (col. 8, lines 1-15; digit of hands push on ribs 68 to advance guard 16).
Regarding claim 14, Wonderly discloses a surgical knife safety handle as claimed in claim 13, wherein said guard (16) carries a spring to assist in locking said 
Regarding claim 15, Wonderly discloses a surgical knife safety handle as claimed in claim 13, wherein said extended and retracted positions of said guard are defined by selectively engageable internal structures of said guard and said handle body (keyaway 22 with corresponding structure engages guard 16 structures at 60; col. 4, lines 25-41; col. 8, lines 1-40; col. 9, lines 5-15, spring 90 and wedge 96).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,271,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0181247 to Kehr also teaches a surgical knife safety handle with a guard having a protrusion and the guard configured to slide between retracted and extended positions to cover a knife.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771